 Case 2:20-cv-08469-AB-PVC Document 12 Filed 08/05/21 Page 1 of 1 Page ID #:98



 1

 2                                                                              JS-6
 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                              CENTRAL DISTRICT OF CALIFORNIA
10

11   Lilit Arakelyan, an individual,         Case No.: 2:20-cv-08469 AB (PVCx)
12              Plaintiffs,                  MDL No.: 2813-AB-(PVCx)
13                                           Assigned to: Hon. Andre Birotte, Jr.
          vs.                                Department: 7B
14
     Ford Motor Company, a Delaware      [PROPOSED] ORDER GRANTING
15   corporation; and DOES 1 through 20, JOINT STIPULATION TO DISMISS
     inclusive,                          THIS CASE WITH PREJUDICE PER
16
                                         FRCP RULE 41(a)(1)(A)(ii)
17             Defendants.

18

19

20         Based on the stipulation of the parties, and good cause appearing therefore, the
21   stipulation is approved. The entire action, including all claims and counterclaims
22   stated herein against all parties, is hereby ORDERED to be dismissed with prejudice,
23   each side to bear its own costs and attorney’s fees.
24         IT IS SO ORDERED.
25

26   Dated: August 05, 2021
27
                                         ______________________________________
28                                       JUDGE, UNITED STATES DISTRICT COURT
                                                 1
                                                                                          ORDER
                                                                Case No.: 2:20−cv−08469 AB (PVCx)
                                                                         MDL No.: 2813-AB-(PVCx)
